 IntheMatterof THEWESTERN UNIONTELEGRAPHCOMPANYandTELEGRAPH WORKERS FEDERALLABORUNION'No. 22679, EL PASOCHAPTERCase No. R-3311.-Decided November 29, 19411Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question : com-pany requested that union obtain certification by the Board; election necessary.Unit Appropriatefor CollectiveBargaining:all employees at the El Paso, Texas,office of the Company, including regular and regular part-time messengers, butexcluding the superintendent, manager of delivery department, commercialrepresentative,T & R chief, night traffic managers, traffic manager, andtemporary employeesMr. C. J. Inee,of Dallas, Tex., for the Company.Mr. Van McKee,of Dallas, Tex., for Local 22679.Mr. Louis Cokin,of counsel to the Board.lDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 20, 1941, Telegraph Workers Federal Labor UnionNo. 22679, El Paso Chapter, herein called Local 22679, filed with theRegional Director for the Sixteenth Region (Fort Worth, Texas)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of The Western UnionTelegraph Company, El Paso, Texas, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On November 14, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On November 17, 1941, the Regional Director issued a notice of hear-37 N L R. B, No. 30.200 THE WESTERN UNION TELEGRAPH COMPANY201Commercial Telegraphers' Union, and American CommunicationsAssociation.Pursuant to notice, a hearing was held on November 19,,1941, at Dallas. Texas, before Clifford W. Potter, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andLocal 22679 were represented and participated in the hearing.Ameri-can Communications Association and Commercial Telegraphers' Uniondid not appear at the hearing. Full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing.on the issues was afforded all parties.During the course of the hear-ing the Trial Examiner granted a motion of Local 22679 to amend itspetition to set forth correctly the unit.During the course of the hear-ing the Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewedthese .rulings and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tion with its principal office at New York City. It is engaged through-out the United States and in various foreign countries in the receivingand transmission by telegraph and cable of intrastate, interstate, andinternational communications. In the operation of its national andinternational communications' system, the Company owns and/oroperates 214,220 miles of pole lines, 4,160 miles of land-line cable,1,876,993 miles of wire, 30,344 nautical miles of ocean cable, and 20,445telegraph offices.At the close of 1940, the Company employed approx-imately 49,000 persons.The Company maintains an office at El Paso,Texas, with which we are here concerned. It admits that it is engagedin commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVED'Telegraph Workers Federal Labor Union No. 22679, El Paso Chap-ter, is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees at the El Paso, Texas,office of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn December 9, 1940, the Company suggested that Local 22679 referany claims it might have for recognition to the Board.A statementof a Field Examiner of the Board, introduced in evidence during the 202DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing, shows that Local 22679 represents a, substantial number ofemployees in the unit which it alleges is appropriate?We find that a' question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING -REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITLocal 22679 and the Company agree that all employees at the ElPaso office of the Company, excluding the superintendent, manager ofdelivery department, commercial representative, T. & R. chief, nighttraffic managers, and traffic manager, constitute an appropriate unit.2Local 22679 urges that regular and regular part-time messengers beincluded in the unit.The Company stated that its position with re-spect to the messengers was the same as in the case involving theChicago office of the Company.For the reasons indicated in our de-cision in the Chicago case 3 we find that regular and regular part-timemessengers at the El Paso office should be included in the unit.Local 22679 urges that temporary employees be excluded from theunit.The Company took no position with respect to these employees.Temporary employees are hired solely for a temporary period of timeand are so told at the time they are hired.Under the circumstances,we shall exclude temporary employees from the unit.'We find that all employees at the El Paso office of the Company, in-cluding regular and regular part-time messengers, but excluding thesuperintendent, manager of delivery department, commercial repre-sentative, T. & R. chief, night traffic managers, traffic manager, andtemporary employees, constitute a unit appropriate for the purposesiThe Field Examiner stated that Local 22679 presented membership cards signed by65 persons who appeared on the Company's pay roll for the El Paso office.There areapproximately 104 employees at the El Paso office2The Company stated that although it considered a Nation-wide unit appropriate, ithad no objection to the setting up of functional cities, such as El Paso,as separatebargaining units3Matter of The Western Union Telegraph CompanyandTelegraph Workers IndependentUnion, et al.,36 N L R.13812.6 The term"temporary employees"as used herein does not apply to probational em-ployees, but only to employees occasionally hired for the performance of specific taskswiththe knowledge that their work is to be temporary. THE WESTERN UNION TELEGRAPH COMPANY203of collective bargaining and that such unit will insure to employees ofthe Company the full benefit of their right to self-organization and tocollective bargaining and otherwise will effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESLocal 22679 seeks to be certified on the basis of the record.TheCompany stated that it would not object to the certification of Local22679 as the collective bargaining agent of its employees without anelection, but that it believed an election to be the best method of deter-mining the wishes of its employees as to representation.Under thesecircumstances, we find that the question concerning representationwhich has arisen can best be resolved by the holding of an election bysecret ballot.5We shall direct that the employees of the Company eligible to votein the election shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additions setforth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Western Union Telegraph Company,El Paso, Texas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All employees of the El Paso office of the Company, includingregular and regular part-time messengers, but excluding the superin-tendent, manager of delivery department, commercial representative,T. & R. chief, night traffic managers, traffic manager, and temporaryemployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingG SeeMatterof Armour & CompanyandUnited Packinghouse Workers,LocalIndustrialUnion No 13,of Packinghouse Workers Organizing Committee,affiliatedwith C I 0.,13 N. LR. B. 567. 204DECISIONS OF -NATIONAL LABOR-RELATIONS BOARDwith The Western-Union Telegraph Company, El Paso, Texas,, anelection by secret ballot shall be conducted- as early,as possible,but notlater thanthirty (30) -days from the date of this Direction,,under thedirection and supervision of the Regional Director for the SixteenthRegion, acting in this matter as agent. for the National Labor Rela-tions Board and subject toArticleIII, Section 9, of said Rules andRegulations,among all employees at the El Paso office of the Com-pany who were employed during the pay-roll" period immediately pre-ceding the date of this Direction, including regular and regular part-time messengers and employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butex''udiug the superintendent, manager of delivery department, com-mercial representative,T. & R. chief, nighttraffic managers, trafficmanager, temporary employees,"and employees who have since quit orbeen discharged for cause,to determine whether or not they desire tobe represented by Telegraph Workers Federal Labor Union No. 22679,El Paso Chapter,affiliated with the American Federation of, Labor,for the purposes of collective bargaining.9 See footnote4,supra